BRYAN SCHRODER
United States Attorney

JACK S. SCHMIDT
Assistant United States Attorney
Federal Building & U.S. Courthouse
709 West 9th Street, Room 937
Post Office Box 21627
Juneau, Alaska 99802
Phone: (907) 796-0400
Fax: (907) 796-0409
Email: jack.schmidt@usdoj.gov

Attorneys for Plaintiff

                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ALASKA

 UNITED STATES OF AMERICA,                  )
                                            )
                      Plaintiff,            )
                                            ) No. 1:17-cr-00010-TMB
        vs.                                 )
                                            )
 KENNETH MANZANARES,                        )
                                            )
                      Defendant.
                                            )

                                   PLEA AGREEMENT


              Unless the parties jointly inform the Court in writing of
              any additional agreements, this document in its entirety
              contains the terms of the plea agreement between the
              defendant and the United States. This agreement is
              limited to the District of Alaska; it does not bind other
              federal, state, or local prosecuting authorities.




        Case 1:17-cr-00010-TMB Document 116 Filed 02/03/20 Page 1 of 16
I.     SUMMARY OF AGREEMENT, FEDERAL RULE OF CRIMINAL
       PROCEDURE 11

       A.       Summary of Agreement

       The defendant agrees to plead guilty to Murder in the Second Degree, in violation

of 18 U.S.C. §§ 7(1) and (8) and 1111 (a)&(b), a lesser-included crime of Count 1 of the

Indictment in this case. The United States agrees not to prosecute the defendant further

for any other offense related to the event(s) that resulted in the charge(s) contained in the

Indictment.

       The defendant will waive his right to appeal the conviction and to collaterally

attack his conviction and sentence. However, the defendant reserves the rights to appeal

the reasonableness of the sentence (the Court’s evaluation of the 18 U.S.C. § 3553(a)

factors) imposed pursuant this agreement, and to collaterally attack the conviction and

sentence on the grounds of ineffective assistance of counsel or the voluntariness of the

plea(s).

       B.       Federal Rule of Criminal Procedure 11

       Unless the parties otherwise inform the Court in writing, Federal Rule of Criminal

Procedure 11(c)(1)(A) and (B) will control this plea agreement. Thus, the defendant may

not withdraw from this agreement or the guilty plea(s) if the Court rejects the parties’

sentencing recommendations at the sentencing hearing.

//




U.S. v. MANZANARES
1:17-cr-00010-TMB                       Page 2 of 16
           Case 1:17-cr-00010-TMB Document 116 Filed 02/03/20 Page 2 of 16
II.    CHARGES, ELEMENTS, FACTUAL BASIS, STATUTORY PENALTIES
       AND OTHER MATTERS AFFECTING SENTENCE

       A.     Charges

              1.     The defendant agrees to plead guilty to the following count(s) of

                     the Indictment:

       Murder in the Second Degree, a violation of 18 U.S.C. §§ 7(1) and (8) and

1111(a)&(b), a lesser-included crime of Count 1 of the indictment.

       B.     Elements

       The elements of the charge(s) in Count 1 to which the defendant is pleading guilty

are as follows:

              1.     The defendant unlawfully killed Kristy Manzanares;

              2.     The defendant killed Kristy Manzanares with malice aforethought;

                     and

              3.     The killing took place within a special maritime or territorial

                     jurisdiction of the United States.

       To kill with malice aforethought means to kill either deliberately and intentionally

or recklessly with extreme disregard for human life.

       Special Maritime or Territorial Jurisdiction of the United States includes a vessel

on the high seas, any other waters within the admiralty and maritime jurisdiction of the

United States and out of the jurisdiction of any particular State; any foreign vessel during

a voyage having a scheduled departure from or arrival in the US with respect to an

offense committed by or against a national of the United States.


U.S. v. MANZANARES
1:17-cr-00010-TMB                      Page 3 of 16
       Case 1:17-cr-00010-TMB Document 116 Filed 02/03/20 Page 3 of 16
       C.     Factual Basis

       The defendant admits the truth of the following statement, and the parties stipulate

that the Court may rely upon this statement to support the factual basis for the guilty plea

and for the imposition of the sentence on the lesser-included crime of Murder in the

Second Degree:

       Beginning on July 24, 2017, Kenneth Manzanares, Kristy Manzanares, and Kristy

Manzanares’s family members were aboard the M/V Emerald Princess, a foreign flagged

vessel registered in the Bahamas, on an Alaskan Cruise within the District of Alaska.

Kenneth Manzanares and Kristy Manzanares are both nationals of the United States

residing in Utah.

       On the morning of Tuesday July 25, 2017, the M/V Emerald Princess arrived in

Ketchikan, Alaska for a port of call. The M/V Emerald Princess departed Ketchikan later

that afternoon for its next port of call, Juneau, Alaska. The M/V Emerald Princess

travelled to Juneau on the outside waters of the Alaskan Coast, at least seven miles

offshore. This was within the special maritime and territorial waters of the United States.

        That same day, at approximately 8:50 pm, the defendant, Kenneth Manzanares,

Kristy Manzanares, a minor child (Minor #1), and their 22-year old daughter were inside

of the cabin of D726 aboard M/V Emerald Princess. The defendant and Kristy

Manzanares began arguing about the defendant’s behavior that evening, and, during the

discussion, Kristy Manzanares stated she wanted to divorce the defendant. She told him

to disembark the vessel at Juneau in order for him to travel back home to Utah. The

defendant told Minor #1 and their 22-year old daughter to leave the room; both went into

U.S. v. MANZANARES
1:17-cr-00010-TMB                      Page 4 of 16
        Case 1:17-cr-00010-TMB Document 116 Filed 02/03/20 Page 4 of 16
an adjoining relatives’ cabin. A few minutes later, Minor #1 and their 22-year old

daughter heard Kristy Manzanares scream. Minor #1 and the 22-year old daughter

attempted to reenter cabin D726 using their room’s adjoining door when the defendant

told them “don’t come in here.” Minor #1 and the 22-year old daughter then went to the

connected balcony and observed the defendant straddling Kristy Manzanares, who was

on the floor. The defendant was striking Kristy Manzanares in the head with closed fists.

By striking Kristy Manzanares in the head repeatedly with closed fists, the defendant

acted recklessly, and with extreme disregard for Kristy’s life, and killed Kristy

Manzanares.

       Their 22-year old daughter left to summon help. Kristy Manzanares’s two brothers

and father arrived on scene and observed the defendant pulling Kristy Manzanares

towards the balcony by her legs. One of Kristy Manzanares’ brothers grabbed Kristy

Manzanares and brought her back into the room, where he observed severe blunt force

trauma to Kristy Manzanares’ head and face area. At approximately 9:03 pm, ship’s

security and medical personnel arrived and attempted to perform life saving measures on

Kristy Manzanares. At approximately 9:20 p.m., Kristy Manzanares was pronounced

deceased by the ship’s medical personnel. An autopsy was performed by the Alaska

State Medical Examiner who determined that Kristy Manzanares was killed by blunt

force trauma to Kristy Manzanares’ head and face.

       At the time of Kristy Manzanares’s murder, the M/V Emerald Princess was within

the special maritime and territorial jurisdiction of the United States, as defined by Title

18, United States Code, Section 7(1) and (8).

U.S. v. MANZANARES
1:17-cr-00010-TMB                       Page 5 of 16
        Case 1:17-cr-00010-TMB Document 116 Filed 02/03/20 Page 5 of 16
       The defendant was interviewed and stated he and Kristy Manzanares had an

argument. The defendant admitted to striking Kristy Manzanares once with a closed fist,

seeing blood and striking Kristy Manzanares another time, and stated he had no memory

after that point.

       D.      Statutory Penalties and Other Matters Affecting Sentence

               1.     Statutory Penalties

       The maximum statutory penalties applicable to the charges to which the defendant

is pleading guilty, based on the facts to which the defendant will admit in support of the

guilty plea(s), are as follows:

               Count 1: Murder in the Second Degree, in violation of 18 U.S.C. §§ 7(1)

               and (8) and 1111 (a)&(b).

               1) Any term of years to life imprisonment;

               2) a $250,000 fine;

               3) a $100 special assessment; and

               4) five years of supervised release.

               2.     Other Matters Affecting Sentence

                      a.     Conditions Affecting the Defendant’s Sentence

       The following conditions may also apply and affect the defendant’s sentence: 1)

pursuant to Comment 7 of U.S.S.G. § 5E1.2, the Court may impose an additional fine to

pay the costs to the government of any imprisonment and supervised release term; 2)

pursuant to 18 U.S.C.§ 3612(f), unless otherwise ordered, if the Court imposes a fine of

more than $2,500, interest will be charged on the balance not paid within 15 days after

U.S. v. MANZANARES
1:17-cr-00010-TMB                       Page 6 of 16
        Case 1:17-cr-00010-TMB Document 116 Filed 02/03/20 Page 6 of 16
the judgment date; 3) upon violating any condition of supervised release, a further term

of imprisonment equal to the period of the supervised release may be imposed, with no

credit for the time already spent on supervised release; 4) the Court may order the

defendant to pay restitution pursuant to the 18 U.S.C. § 3663 and U.S.S.G. § 5E1.1, and

if 18 U.S.C. § 3663A (mandatory restitution for certain crimes) applies, the Court shall

order the defendant to pay restitution.

                     b.     Payment of Special Assessment

       The defendant agrees to pay the entire special assessment in this case on the day

the Court imposes the sentence. All payments will be by check or money order, and are

to be delivered to the Clerk of Court, United States District Court, 222 W. 7th Ave. Box

4, Rm. 229, Anchorage, AK 99513-7564.

                     c.     Consequences of Felony Conviction

       Any person convicted of a federal felony offense may lose or be denied federal

benefits including any grants, loans, licenses, food stamps, welfare or other forms of

public assistance, as well as the right to own or possess any firearms, the right to vote, the

right to hold public office, and the right to sit on a jury. If applicable, any defendant who

is not a United States citizen may be subject to deportation from the United States

following conviction for a criminal offense, be denied citizenship, and not permitted to

return to the United States unless the defendant specifically receives the prior approval of

the United States Attorney General. In some circumstances, upon conviction for a

criminal offense, any defendant who is a naturalized United States citizen may suffer

adverse immigration consequences, including but not limited to possible denaturalization.

U.S. v. MANZANARES
1:17-cr-00010-TMB                         Page 7 of 16
        Case 1:17-cr-00010-TMB Document 116 Filed 02/03/20 Page 7 of 16
       E.      Restitution

       The Court will have sole discretion ultimately to determine if the defendant has

liability for any restitution.

III.   ADVISORY UNITED STATES SENTENCING GUIDELINES, GUIDELINE
       APPLICATION AGREEMENTS, SENTENCING RECOMMENDATIONS

       A.      Advisory United States Sentencing Guidelines

       The Court must consult the advisory United States Sentencing Commission

Guidelines [U.S.S.G.] as well as the factors set forth in 18 U.S.C. § 3553(a) when

considering the sentence to impose. The U.S.S.G. do not establish the statutory

maximum or minimum sentence applicable to the offense(s) to which the defendant is

pleading guilty. The U.S.S.G. are not mandatory and the Court is not bound to impose a

sentence recommended by the U.S.S.G.

       B.      Guideline Application Agreements

       The parties have no agreements on any guideline applications unless set forth

below in this section.

               1.      Acceptance of Responsibility

       If the United States concludes that the defendant has satisfied the criteria set out in

U.S.S.G. § 3E1.1 and the applicable application notes, the United States agrees to

recommend the defendant for a two level downward adjustment for acceptance of

responsibility and, if U.S.S.G. § 3E1.1(b) applies, to move for the additional one level

adjustment for acceptance of responsibility. If, at any time prior to imposition of the

sentence, the United States concludes that the defendant has failed to fully satisfy the


U.S. v. MANZANARES
1:17-cr-00010-TMB                       Page 8 of 16
        Case 1:17-cr-00010-TMB Document 116 Filed 02/03/20 Page 8 of 16
criteria set out in U.S.S.G. § 3E1.1, or has acted in a manner inconsistent with acceptance

of responsibility, the United States will not make or, if already made, will withdraw this

recommendation and motion.

       C.     Sentencing Recommendations

       The United States Probation Office will prepare the defendant’s pre-sentence

report in which it will include a recommended calculation of the defendant’s sentence

range under the U.S.S.G. Both the United States and the defendant will have the

opportunity to argue in support of or in opposition to the guideline sentence range

calculation the U.S.P.O. recommends, as well as present evidence in support of their

respective sentencing arguments.

       The parties are free to recommend to the Court their respective positions on the

appropriate sentence to be imposed in this case based on the stipulated facts set forth in

Section II.C, any additional facts established at the imposition of sentence hearing, the

applicable statutory penalty sections, the advisory U.S.S.G., and the sentencing factors

set forth in 18 U.S.C. § 3553.

IV.    ADDITIONAL AGREEMENTS BY UNITED STATES

       In exchange for the defendant’s guilty plea(s) and the Court’s acceptance of the

defendant’s plea(s) and the terms of this agreement, the United States agrees that it will

not prosecute the defendant further for any other offense – now known – arising out of

the subject of the investigation related to the charges brought in the Indictment in this

case and the defendant’s admissions set forth in Section II.C.



U.S. v. MANZANARES
1:17-cr-00010-TMB                       Page 9 of 16
        Case 1:17-cr-00010-TMB Document 116 Filed 02/03/20 Page 9 of 16
       Provided, however, if the defendant’s guilty plea(s) or sentence is/are rejected,

withdrawn, vacated, reversed, set aside, or modified, at any time, in any proceeding, for

any reason, the United States will be free to prosecute the defendant on all charges arising

out of the investigation of this case including any charges dismissed pursuant to the terms

of this agreement, which charges will be automatically reinstated as well as for perjury

and false statements. The defendant hereby agrees that he/she waives any defense that

the statute of limitations bars the prosecution of such a reinstated charge.

V.     WAIVER OF TRIAL RIGHTS, APPELLATE RIGHTS, COLLATERAL
       ATTACK RIGHTS, CLAIM FOR ATTORNEY FEES AND COSTS, AND
       RULE 410

       A.     Trial Rights

       Being aware of the following, the defendant waives these trial rights:

              − If pleading to an Information, the right to have the charges presented to

                  the grand jury prior to entering the guilty plea;

              − The right to a speedy and public trial by jury on the factual issues

                  establishing guilt or any fact affecting the mandatory minimum and

                  statutory penalties, and any issue affecting any interest in any assets

                  subject to forfeiture;

              − The right to object to the composition of the grand or trial jury;

              − The right to plead not guilty or to persist in that plea if it has already

                  been made;




U.S. v. MANZANARES
1:17-cr-00010-TMB                          Page 10 of 16
       Case 1:17-cr-00010-TMB Document 116 Filed 02/03/20 Page 10 of 16
              − The right to be presumed innocent and not to suffer any criminal penalty

                  unless and until the defendant’s guilt is established beyond a reasonable

                  doubt;

              − The right to be represented by counsel at trial and if necessary to have a

                  counsel appointed at public expense to represent the defendant at trial –

                  the defendant is not waiving the right to have counsel continue to

                  represent the defendant during the sentencing phase of this case;

              − The right to confront and cross examine witnesses against the defendant,

                  and the right to subpoena witnesses to appear in the defendant’s behalf;

              − The right to remain silent at trial, with such silence not to be used

                  against the defendant, and the right to testify in the defendant’s own

                  behalf; and

              − The right to contest the validity of any searches conducted on the

                  defendant’s property or person.

       B.     Appellate Rights

       The defendant waives the right to appeal the conviction(s) resulting from the entry

of guilty plea(s) to the charges set forth in this agreement. The defendant waives without

exception the right to appeal on all grounds contained in 18 U.S.C. § 3742, except for the

narrow issue regarding the reasonableness of the sentence that the Court imposes after its

evaluation of the factors set forth in 18 U.S.C. § 3553(a). The defendant understands that

this waiver includes, but is not limited to, the Court’s findings on the applications of the

U.S.S.G., terms or conditions of probation (if applicable) or supervised release, any fines
U.S. v. MANZANARES
1:17-cr-00010-TMB                      Page 11 of 16
       Case 1:17-cr-00010-TMB Document 116 Filed 02/03/20 Page 11 of 16
or restitution, and any and all constitutional (or legal) challenges to defendant’s

conviction(s) and guilty plea[s], including arguments that the statute(s) to which

defendant is pleading guilty (is/are) unconstitutional, and any and all claims that the

statement of facts provided herein is insufficient to support defendant’s plea[s] of guilty.

       By waiving these rights, the defendant understands that the conviction(s) the Court

imposes will be final. No other court will conduct appellate review of the conviction(s).

       The defendant agrees that the appellate and collateral attack waivers contained

within this agreement will apply to any 18 U.S.C. § 3582(c) modifications, as well as the

district court’s decision to deny any such modification.

       Should the defendant file a notice of appeal in violation of this agreement, it will

constitute a material breach of the agreement. The government is free to reinstate any

dismissed charges, and withdraw any motions for downward departures, or sentences

below the mandatory minimum made pursuant to 18 U.S.C. § 3553(e).

       C.     Collateral Attack Rights

       The defendant agrees to waive all rights to collaterally attack the resulting

conviction(s) and/or sentence – including forfeiture (if applicable) or terms or conditions

of probation (if applicable) or supervised release, and any fines or restitution – the Court

imposes. The only exceptions to this collateral attack waiver are as follows: 1) any

challenge to the conviction or sentence alleging ineffective assistance of counsel – based

on information not now known to the defendant and which, in the exercise of reasonable

diligence, could not be known by the defendant at the time the Court imposes sentence;

and 2) a challenge to the voluntariness of the defendant’s guilty plea(s).

U.S. v. MANZANARES
1:17-cr-00010-TMB                      Page 12 of 16
       Case 1:17-cr-00010-TMB Document 116 Filed 02/03/20 Page 12 of 16
       D.     Claim for Attorney Fees and Costs

       Because this is a negotiated resolution of the case, the parties waive any claim for

the award of attorney fees and costs from the other party.

       E.     Evidence Rule 410 and Fed. R. Crim. P. 11(f)

       By signing this agreement, the defendant admits the truth of the facts in the

Factual Basis portion of this agreement set forth in Section II.C. The defendant agrees

that the statements made by him in signing this agreement shall be deemed usable and

admissible against the defendant as stipulations in any hearing, trial or sentencing that

may follow. The foregoing provision acts as a modification, and express waiver, of

Federal Rule of Evidence 410 and Federal Rule of Criminal Procedure 11(f), and is

effective upon the court’s acceptance of the guilty plea(s) in this case. This provision

applies regardless of whether the court accepts this plea agreement.

VI.    ADEQUACY OF THE AGREEMENT

       Pursuant to Local Criminal Rule 11.2(d)(7) and (8), this plea agreement is

appropriate in that it conforms with the sentencing goals that would otherwise be

applicable to the defendant’s case if the defendant had gone to trial and had been

convicted on all counts in the charging instrument.

VII.   THE DEFENDANT’S ACCEPTANCE OF THE TERMS OF THIS PLEA
       AGREEMENT

       I, KENNETH MANZANARES, the defendant, affirm this document contains all

of the agreements made between me – with the assistance of my attorney – and the

United States regarding my plea(s). There are no other promises, assurances, or


U.S. v. MANZANARES
1:17-cr-00010-TMB                      Page 13 of 16
       Case 1:17-cr-00010-TMB Document 116 Filed 02/03/20 Page 13 of 16
agreements the United States has made or entered into with me that have affected my

decision to enter any plea of guilty or to enter into this agreement. If there are any

additional promises, assurances, or agreements, United States and I will jointly inform

the Court in writing before I enter my guilty plea(s).

       I understand that no one, including my attorney, can guarantee the outcome of my

case or what sentence the Court may impose if I plead guilty. If anyone, including my

attorney, has done or said anything other than what is contained in this agreement, I will

inform the Court when I stand before it to enter my plea.

       I enter into this agreement understanding and agreeing that the conditions set forth

herein are obligatory and material to this agreement and that any failure on my part to

fulfill these obligations will constitute a material breach of this agreement. If I breach

this agreement, I agree the United States, in its sole discretion, may withdraw from this

agreement and may reinstate prosecution against me on any charges arising out of the

investigation in this matter. If my compliance with the terms of this plea agreement

becomes an issue, at an appropriate hearing, during which I agree any of my disclosures

will be admissible, the Court will determine whether or not I have violated the terms of

this agreement. I understand the government’s burden to prove a breach will be by a

preponderance of the evidence.

       I understand the Court will ask me under an oath to answer questions about the

offense(s) to which I am pleading guilty and my understanding of this plea agreement. I

understand that I may be prosecuted if I make false statements or give false answers and

may suffer other consequences set forth in this agreement.

U.S. v. MANZANARES
1:17-cr-00010-TMB                      Page 14 of 16
       Case 1:17-cr-00010-TMB Document 116 Filed 02/03/20 Page 14 of 16
Case 1:17-cr-00010-TMB Document 116 Filed 02/03/20 Page 15 of 16
Case 1:17-cr-00010-TMB Document 116 Filed 02/03/20 Page 16 of 16
